El Juez Asociado Se. del Toro,
emitió la opinión del tribunal.
El presente es un pleito sobre daños y perjuicios. La de-mandante es dueña de cierta finca rústica que fué hipotecada a favor del banco demandado. Pagada totalmente la deuda garantida por la hipoteca, el banco otorgó escritura de can-celación. Presentada la escritura en el Registro de la Pro-piedad de San Germán, "el registrador se negó a inscribirla porque el crédito había sido snbbipotecado por el banco para *18garantizar una emisión de cédulas hipotecarias qne no cons-taba qne hubiera sido totalmente recogida. No se interpuso recurso gubernativo y la nota del registrador quedó firme.
La demandante puso en conocimiento del banco el hecho de la negativa y el banco pasó el asunto al estudio de su abo-gado. Así las cosas, se alega por la demandante que se le presentó la oportunidad de vender su finca y el trato se des-hizo cuando el comprador se enteró que la finca continuaba gravada según el registro dejando por ello de ganar la de-mandante la suma de cinco mil dólares y viéndose obligada además a incurrir en gastos ascendentes a seiscientos dólares.
El pleito fué finalmente fallado en contra de la deman-dante por entender la corte de distrito que la escritura de cancelación otorgada por el banco lo fué debidamente, no siendo dicho banco responsable del error cometido por el registrador al negar eficacia al documento.
Es un hecho admitido que el banco subhipotecó el crédito garantizado con la hipoteca de qne se trata, sin pedir el con-sentimiento del deudor, y la primera cuestión que surge es ¿pudo el banco actuar de tal modo? A nuestro juicio la cues-tión debe resolverse en la afirmativa de acuerdo con lo dis-puesto en el artículo 107, No. 8, de la Ley Hipotecaria, o sea 'que: “Podrán hipotecarse, con las restricciones que a conti-nuación se expresan: * * * 8. El derecho de hipoteca vo-luntaria, pero quedando pendiente la que se constituya sobre ..él de la resolución del mismo derecho.”
Comentando G-alindo ese precepto dice:
'■'!íLo mismo que al tratar la Exposición de motivos de los dere-'•chos de superficie, repite aquí: que aunque sin una declaración ex-presa se sobrentendería que el derecho de hipoteca, como los demás derechos reales enajenables, es susceptible de ser hipotecado, se con-signaba en la ley, para evitar dudas, y para fijar también la exten-sión de los derechos del acreedor hipotecario.
“Ni aún ésto nos parece que se necesitaba: porque existiendo los principios legales de que nadie pueda transferir más derecho a otro que el que tiene, y teniéndolo temporal el hipotecante sobre la finca *19hipotecada, por cualquier motivo que concluya, concluye también para el subbipotecante. (V. el Com. al art. 82.)” 3 G-alindo. Le-gislación Hipotecaria, 4ta. ed. 191.
La segunda cuestión es ¿ Cumplió el banco demandado con todo su deber en relación con la cancelación? También debe contestarse afirmativamente a nuestro' juicio.
Según la escritura de hipoteca constituida a favor del banco, el deudor se comprometió a “pagar toda clase de gas-tos que con motivo de este contrato puedan originarse, tanto los del importe de esta escritura, su copia, inscripción en el registro y certificación que después se dirá, como los de toda clase de documentos que fuesen necesarios para ultimar el contrato, así como las escrituras de carta de pago y can-celación total y parcial que podrá exigir el deudor al hacer sus abonos, y que el banco le otorgará desde luego y según proceda, siempre que, como queda dicho, sufrague el primero los gastos, pues el banco no ha de satisfacer ninguno.”
Pagada la deuda, el deudor pidió al acreedor que le otor-gara escritura de cancelación y el acreedor lo hizo. El docu-mento contenía todo lo necesario para que se entendiera ex-' tinguido por completo el gravamen. El acreedor no estaba obligado por los términos del contrato a llevar al registro el documento. Esta misión correspondía al propio deudor.
El deudor, en efecto, presentó el documento en el registro y el registrador se negó a hacer la cancelación solicitada. Si el registrador actuó sin razón, claro es que no puede hacerse responsable al banco de los perjuicios que pueda haber su-frido el deudor, tanto más cuando que el deudor pudiendo hacerlo no recurrió de la resolución del registrador, limitán-dose a poner el hecho en conocimiento del banco.
El error del registrador es evidente. Confundió la doc-trina de la cancelación de hipoteca constituida para garan-tizar obligaciones al portador a que se refiere el artículo 82, párrafo 5o. de la Ley Hipotecaria, con la relativa a la can-*20celación. del derecho de siibliipoteca a que se refiere el artículo 107, párrafo 8 de la misma ley que dejamos transcrito.
Si el banco hubiera constituido hipoteca directa sobre fin-cas a favor de los tenedores de cédulas, entonces no hubiera podido cancelarse esa hipoteca sin que se acreditara la ex-tinción de todas las obligaciones aseguradas de acuerdo con el artículo 82 de la Ley Hipotecaria antes citado.
Pero cuando como en este caso lo que hizo fue hipotecar una hipoteca que de acuerdo con la ley sólo puede hipote-carse con la restricción de que la hipoteca constituida queda pendiente de la resolución del mismo derecho y cuando se demuestra que la hipoteca base quedó extinguida por ha-berse pagado la deuda que garantizaba en el término fijado en el contrato, entonces basta el documento público en que así conste debidamente, para que se cancele en el registro la subhipoteca que haya podido constituirse para garantizar cualquier obligación, aunque ella fuere la emisión de cédulas hipotecarias. Los tenedores de cédulas no quedan perjudi-cados. Ellos conocían por el registro y por la ley el alcance de la garantía que se les daba.
Se insiste por la parte apelante en que el banco después de la negativa del registrador asumió voluntariamente la obligación de arreglar la documentación de tal modo que la cancelación pudiera inscribirse en el registro, y no lo hizo.
A este respecto se presentaron como prueba varias cartas del gerente del banco a la demandante. Es dudoso si el banco tuvo conocimiento pleno de la cuestión antes de transcurrir el término para apelar de la negativa del registrador, pero de todos modos la actuación del banco al tratar de preparar-la documentación de modo que satisficiera las exigencias del registrador, no obstante haber hecho desde el principio todo lo que tenía que hacer para cumplir su obligación, no puede perjudicarle. Consta de los autos que finalmente cuando el banco terminó de recoger las cédulas hipotecarias garanti-zadas por la hipoteca de que se trata en este caso y por otros *21bienes y no obstante no exigirse ese requisito en ninguno de los otros registros de la isla, otorgó una escritura con-forme al artículo 82 y dicha escritura sirvió para cancelar todos los gravámenes inscritos en el Registro de la Propie-dad de San Germán para garantizar la emisión de las cédu-las de que se trata.
Por virtud de todo lo expuesto y sin necesidad de entrar a considerar y a resolver si se probaron o no los perjuicios alegados, opinamos que procede la confirmación de la sen-tencia apelada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.